DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims filed 8 July 2020 have been entered.  Claims 1-10 are canceled.  Claims 11-19 are newly added.  Claims 11-19 are currently pending. 

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 currently requires “A vehicle comprising an air vent, comprising a housing with an air inlet…” but should instead say “A vehicle comprising an air vent, the air vent comprising a housing with an air inlet…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Londiche et al. (DE 102013209430 B3).
Regarding claim 11, Londiche (Fig. 1-2) teaches an air vent (air vent 100) for a vehicle (“air vent can be used in a variety of means of transport such as road, air, water or rail vehicles”), comprising 
a housing (housing 124) with an air inlet (air inlet opening 104), an air outlet (air outlet opening 106), and an air channel between the air inlet and the air outlet (see Fig. 1-2); 
at least one rigid air directing body arranged within the air channel (“sections 108 and 112 made of a rigid, non-deformable material”); and 
an actuator (sections 110 and 112) arranged within the housing in order to act on the rigid air-directing body to determine a direction of an air stream exiting the air outlet (see Fig. 1-2), 
wherein the actuator comprises a shape memory alloy element (“section 110 is a shape memory alloy”), and 
the rigid air-directing body is pivotably arranged within the housing by being affixed to a first axis (see in Fig. 1-2 that section 108 is pivotably affixed to the front axis 206) which runs parallel to a second axis (rear axis 206 is parallel to front axis 206) to which the actuator is affixed to be pivotably arranged within the housing (see in Fig. 1-2 that section 112, comprising a portion of the actuator, is pivotably affixed to the rear axis 206).

Regarding claim 12, Londiche teaches the air vent according to claim 11, wherein the first axis and the second axis are arranged orthogonal to the longitudinal axis of the air channel (see in Fig. 1-2 that axes 206 are orthogonal to the longitudinal axes of the air channel).

Regarding claim 13, Londiche teaches the air vent according to claim 11, wherein the actuator comprises a transmission element (section 112) affixed to the second axis (see Fig. 1-2, section 112 is affixed to the rear axis 206) and pivotable around the second axis by the shape memory alloy element (see Fig. 1-2, section 112 is pivoted around the rear axis 206 by the action of the section 110 which is made of a shape memory alloy).

Regarding claim 16, Londiche teaches the air vent according to claim 11, wherein the air channel comprises a lower air channel (see Fig. 1-2, lower air channel between the lower and middle elements 102) and an upper air channel (see Fig. 1-2, lower air channel between the upper and middle elements 102), and the shape memory alloy element is adapted to rotate the transmission element within the air channel in order to determine the lower and upper air channels (see Fig. 1-2).

Regarding claim 17, Londiche teaches the air vent according to claim 11, wherein the rigid air-directing body is aerodynamically shaped or torpedo shaped (see in Fig. 1-2 that the section 108 is aerodynamically shaped).

Regarding claim 18, Londiche teaches the air vent according to claim 11, wherein the air outlet forms a nozzle (see Fig. 1-2, the air vent 100 forms a nozzle which directs the airflow exiting the vent 100).

Regarding claim 19, Londiche (Fig. 1-2) teaches a vehicle (“air vent can be used in a variety of means of transport such as road, air, water or rail vehicles”) comprising an air vent (air vent 100), [the air vent] comprising 
a housing (housing 124) with an air inlet (air inlet opening 104), an air outlet (air outlet opening 106), and an air channel between the air inlet and the air outlet (see Fig. 1-2); 
at least one rigid air directing body arranged within the air channel (“sections 108 and 112 made of a rigid, non-deformable material”); and 
an actuator (sections 110 and 112) arranged within the housing in order to act on the rigid air-directing body to determine a direction of an air stream exiting the air outlet (see Fig. 1-2), 
wherein the actuator comprises a shape memory alloy element (“section 110 is a shape memory alloy”), and 
the rigid air-directing body is pivotably arranged within the housing by being affixed to a first axis (see in Fig. 1-2 that section 108 is pivotably affixed to the front axis 206) which runs parallel to a second axis (rear axis 206 is parallel to front axis 206) to which the actuator is affixed to be pivotably arranged within the housing (see in Fig. 1-2 that section 112, comprising a portion of the actuator, is pivotably affixed to the rear axis 206).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Londiche et al. (DE 102013209430 B3) as applied to claim 13 above, and further in view of Gareis et al. (Published U.S. Patent Application No. 20180086182).
Regarding claim 14, Londiche teaches the air vent according to claim 13. 
Londiche is silent regarding the transmission element comprising a convex surface engaging with a complementary concave surface of the rigid air-directing body. 
However, Gareis (Fig. 1-10) teaches an air vent (Para. 14, “device can be constructed as, for example, an air vent and can be arranged in a dashboard of a motor vehicle”), wherein the transmission element comprises a convex surface (control section 28 is the driving member and is shown in at least Fig. 3 to have ball socket 32 forming a convex surface) engaging with a complementary concave surface of the rigid air-directing body (horizontally extending first control slat 20 is the driven member and is shown in at least Fig. 3 to have ball socket 21 forming a concave surface).
It would have been obvious to one skilled in the art at the time of the invention to include the convex-concave surface connection between driving and driven elements by combining prior art elements according to known methods to yield predictable results as taught by Gareis into the teachings of Londiche because it does no more than provide a means for simplifying the manufacture and construction of the controlling air guides, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 15, Londiche in view of Gareis teaches the air vent according to claim 14, wherein the concave surface (Gareis:  ball socket 21 forms a concave surface on the driven member; the combination of Londiche in view of Gareis would locate the concave surface on section 108 which is the driven member) is at least one of spaced apart from the first axis (Londiche:  the joint between sections 108 and 110 is spaced apart from both axes 206) and facing in the direction of the air inlet, and the convex surface (Gareis:  ball socket 32 forms a convex surface on the driving member; the combination of Londiche in view of Gareis would locate the convex surface on section 110 which is the driving member) is at least one of spaced apart from the second axis (Londiche:  the joint between sections 108 and 110 is spaced apart from both axes 206) and facing in the direction of the air outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762          

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762